Case 1:19-cr-00358-ELH Document 36 Filed 09/11/20 Page1of1
Case 1:19-cr-00358-ELH Document 34-1 Filed 09/11/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA *
*
Vv. * CRIMINAL NO. ELH-19-358
*
FELICLIANO DIAZ-MARTINEZ, *
Defendant. *
eK KK KK
ORDER

The Court finds, upon the government's Consent Motion dated September 20, 2020, that

pursuant to 18 U.S.C. §§ 3161(h)(1)(D) and (h)(7), the interests of justice will be served by

continuing the trial date beyond the speedy trial date and that the ends of justice served by such a

delay in the trial of this case outweigh the interests of the public and the defendant in a speedy

trial, in that:

the failure to grant this request in this proceeding would be likely to result in a miscarriage
of justice:

. this case involves some complex issues and thus it would be unreasonable to expect adequate
preparation for pretrial proceedings or for the trial itself within the time limits established by
the Speedy Trial Act;

the requested exclusion of time would provide the defendant and his counsel sufficient time
to review fully all of the discovery materials and to prepare and file pretrial motions;

. the requested exclusion of time would allow the parties sufficient time to discuss any potential
disposition short of trial; and

. the failure to set trial beyond the speedy trial date in this proceeding would deny counsel for
the defendant and the attorney for the Government the reasonable time necessary for effective
preparation, taking into account the exercise of due diligence.

THEREFORE, IT IS HEREBY ORDERED this //7 day of Gael. , 2020, that the

period from September 17, 2020 through November 13, 2020, shall be excluded from calculation

under the Speedy Trial Act in the interests of justice, pursuant to 18 U.S.C. § 3161(h), for the

reasons set forth above.

ELLEN L. HOLLANDER
UNITED STATES DISTRICT JUDGE
1

 
